COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Anne Moreland v. Suri Dorai

Appellate case number:   01-13-00219-CV

Trial court case number: 11DCV190567

Trial court:             387th District Court of Brazoria County

        Appellant, Anne Moreland, has filed a “Motion to Extend Time and Seal Records.” By
her motion, appellant asks “the court to seal all records to protect the medical records of all
family members involved.” There is no indication that any such medical records are relevant to
the above-referenced appeal. Accordingly, we dismiss appellant’s request to seal the records in
this case as moot.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: May 20, 2014